Citation Nr: 1016415	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  05-06 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for bilateral 
degenerative joint disease of the knees.

3.   Entitlement to service connection for bilateral 
degenerative joint disease of the ankles.

4.  Entitlement to service connection for a depressive 
disorder.

5.  Entitlement to an increased disability rating for 
bilateral flatfoot, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to June 
1974, May 1975 to May 1978, October 1980 to March 1984, and 
from February 1986 to April 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which continued a 10 percent disability 
rating for service-connected bilateral flatfoot.  The Veteran 
perfected an appeal as to that denial of an increase in 
rating.

Following a May 2006 rating decision that denied the 
Veteran's claim for service connection for a stomach 
disorder, he filed a notice of disagreement in August 2006 
initiating an appeal on that denial.  However, following 
issuance of a September 2008 statement of the case on the 
claim, the Veteran did not submit a substantive appeal to 
perfect an appeal on that claim.  That claim is therefore not 
before the Board on appeal.  The Veteran did, however, raise 
a new claim for a digestive system disorder in November 2008.  
That claim is referred to the RO for appropriate action.

In a June 2006 statement the Veteran raised a claim for 
service connection for residuals of injury to his face and 
eye.  In an August 2006 statement the Veteran indicated a 
claim for service connection for a lower flank disorder.  
These issues of entitlement to service connection for 
residuals of face and eye injury, and for a lower flank 
disorder, have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over these 
claims and they are referred to the AOJ for appropriate 
action.  

In August 2007 the Veteran testified before a decision review 
officer at the RO.

The issues of entitlement to service connection for (1) a 
bilateral knee disorder, (2) bilateral degenerative joint 
disease of the knees, (3) bilateral degenerative joint 
disease of the ankles, and (4) a depressive disorder, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The service-connected bilateral flatfoot disability is 
manifested by pain in each foot; the foot disability is not 
productive of severe bilateral flatfoot, with marked 
deformity, indication of swelling on use, or characteristic 
callosities.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for bilateral flatfoot disability are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3,102, 3.159, Part 4, Diagnostic 
Code 5276 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of any information or evidence not of 
record that is necessary to substantiate the claim, as well 
as what parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  
38 C.F.R. 
§ 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA 
requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice 
that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  

Though notification to the Veteran may not have met all of 
the requirements of the VCAA and related case law, the 
matters decided below may be addressed at this time, without 
further remand, because no errors in notice are prejudicial, 
and the Veteran has been provided all information needed for 
a reasonable person to prove the claim.  In any event, the 
Federal Circuit recently vacated the previous decision by the 
United States Court of Appeals for Veterans Claims (Court) 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
concluding that generic notice in response to a claim for an 
increased rating is all that is required.  See Vazquez-Flores 
v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009). 

VA notified the Veteran of the information and evidence 
needed to substantiate and complete a claim by way of a 
number of letters between December 2002 and September 2009.  
These documents in combination provided notice of what part 
of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  

The RO informed the Veteran of the specific rating criteria 
which would provide a basis for the rating claim on appeal 
and decided below.  The RO has provided adequate notice of 
how effective dates are assigned.  The claim was subsequently 
readjudicated most recently in a May 2007 supplemental 
statement of the case.  To the extent the appellant did not 
receive full notice prior to the initial decision, after 
pertinent notice was provided, the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim on appeal.  In any event, the claimant has never 
alleged how any content error prevented him from meaningfully 
participating in the adjudication of his claim.  As such, he 
has not established prejudicial error in the content of VCAA 
notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 
(2009). 
 
The claimant was provided the opportunity to present 
pertinent evidence.  The record contains service treatment 
and personnel records, and records of medical treatment 
received privately and from VA, and VA examination reports. 
 Findings from examination reports are adequate for the 
purposes of deciding the claim on appeal.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran was also provided with an opportunity to present 
testimony at a hearing before a decision review officer at 
the RO, which took place in August 2007.  He was also 
scheduled to testify before a Veterans Law Judge at a Travel 
Board hearing at the RO in February 2010, however, he failed 
to report for that hearing.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  VA has fulfilled its duty to assist 
the claimant by obtaining identified and available evidence 
needed to substantiate the claim, and, as warranted by law.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, that any additional evidence 
exists that has not been obtained and would be necessary for 
a fair adjudication of the claim.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist the Veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 
II.  Disability Rating

 Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the Veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  

Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3. 

A recent decision of the Court has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required. Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The Veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 
261 (1994).  However, the evaluation of the same disability 
under various diagnoses is to be avoided.  See 38 C.F.R. § 
4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  When a 
disability is not specifically listed in the Rating Schedule, 
it may be rated under a closely related injury in which the 
functions affected and the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. 
§ 4.20 (2009).

Service connection is in effect for the diagnosed bilateral 
flatfoot (pes planus), which is currently evaluated as 10 
percent disabling, under 38 C.F.R. § 4.71a, Diagnostic Code 
5276.  Diagnostic Code 5276 is the code applicable to 
evaluation of pes planus.  Therefore, evaluation under that 
code is the most appropriate for evaluating the Veteran's 
diagnosed bilateral pes planus.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.

Under Diagnostic Code 5276, the applicable rating criteria 
provide that in the case of bilateral (both feet) 
involvement, as here, 10 percent disability rating is 
assignable for moderate disability, evidenced by weight-
bearing line over or medial to the great toe, inward bowing 
of the tendo achillis, pain on manipulation and use of the 
feet, either bilaterally or unilaterally.  Id.

A 30 percent disability rating is assignable for severe 
bilateral pes planus disability of acquired flatfoot; with 
objective evidence of marked deformity (pronation, abduction, 
etcetera), pain on manipulation and use accentuated, 
indication of swelling on use, characteristic callosities.  
Id.

The maximum rating under Diagnostic Code 5276 is 50 percent, 
which is assignable for pronounced bilateral pes planus, 
manifested by marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo Achilles on manipulation, not improved by 
orthopedic shoes or appliances. Id.

The primary medical evidence pertinent to the Veteran's claim 
for a higher disability rating for the bilateral flatfeet is 
contained in reports of VA examinations of the feet conducted 
in April and November 2005, and in July 2008.

During the April 2005 VA examination the Veteran reported 
complaints of a progressive worsening of symptoms, with 
constant achy pain on the bottom of his feet which increased 
to throbbing pain on standing too long or prolonged walking.  
The Veteran reported that he took pain medication with some 
decrease in pain.  He used a cane, but had no special shoes 
or inserts; and had had no surgery.  He reported that the 
condition interfered with his ability to play with his 
children.

On examination, the Veteran had a hobbling-like gait.  He was 
able to rise on heels and toes, could tandem walk and do 
squats with minimal difficulty.  Examination of the feet 
revealed no swelling, edema, or vascular changes.  The 
Veteran was extremely guarded and flinched on light touch of 
the involved areas.  There were no visible calluses, skin 
break down, deformities, high arches, claw feet, or valgus 
angulation deformity.  X-ray examination revealed right 
calcaneal spur and bilateral pes plantar deformity.  The 
report contains a diagnosis of chronic foot strain; calcaneal 
spur; and pes plantar deformity.

During the November 2005 VA examination shows that the 
Veteran reported complaints of chronic pain of the feet, 
bilaterally, with intermittent stiffness and swelling.  The 
Veteran received some relief from medication taken.  The 
examiner indicated that there was no issue of joint disease 
flare-ups, with no pattern whatsoever.  The Veteran used a 
cane, and had used shoe inserts with not much relief.  The 
Veteran reported that he could ambulate with a cane up to two 
blocks.

On examination, the range of motion of the feet (not 
including ankles) was within normal limits.  There was 
tenderness at the bilateral plantar longitudinal arches and 
at bilateral heels.  There was no edema, instability, or 
weakness.  The Veteran ambulated with a straight cane with a 
slow, antalgic gait.  There was no abnormal weight bearing, 
or skin/vascular changes.  The Veteran was unable to squat or 
rise n toes and heels due to pain and loss of balance.  Foot 
deformities included mild hammertoes at the second and third 
toes of both feet.  

The report contains findings specifically regarding the 
flatfoot disability as follows.  Regarding Achilles tendons 
alignment the report contains findings of midline, bilateral 
feet; and non-correctable tender, bilateral feet moderately 
painful, bilateral feet.  There was moderate valgus deformity 
of both feet and no forefoot/midfoot malalignment.  There was 
very mild (two to three degrees) hallux valgus of both feet.  

X-ray examination of the feet revealed mild bilateral hallux 
valgus and bilateral calcaneal spurs; and degenerative 
changes at the right ankle.  The examination report contains 
diagnoses of bilateral pes planus; osteoarthritis of the 
right ankle; and bilateral calcaneal spurs.

During the July 2008 VA examination the Veteran indicated 
that the pain of his feet originated at the heels, 
bilaterally.  He reported that the pain was intermittent and 
at a level of seven.  He reported complaints of weakness, 
stiffness, swelling, heat, redness, fatigability to the feet.  
The pain reached a level of 9 at least three times per week, 
precipitated by prolonged standing.  He reported an 
additional limitation of motion and functional impairment of 
10 to 25 percent with a flare of pain.  

The Veteran reported that he used a cane but not ankle 
braces.  He reported that he used orthotics in the past 
without any significant decrease in symptoms.  He was not 
wearing any special shoes at the examination.  The Veteran 
reported that he could not stand more than five minutes and 
could not walk more than a block.

On examination the Veteran had increasing pain to the heels 
with range of motion of the ankles; and increasing tenderness 
on palpation of the anterior and medial heel.  He walked with 
a mildly antalgic gait with use of a cane.  Bilateral foot X-
rays from April 2008 showed right calcaneal spur; bilateral 
pes planus deformity; mild degenerative changes and 
enthesopathic changes were noted.  The report contains an 
assessment of bilateral pes planus (with plantar fasciitis).

On review of these examination reports, there are findings 
included of bilateral foot/ankle symptoms attributable to the 
bilateral ankles, and to diagnosed bilateral heel spurs.  
Notably, service connection is in effect at a 10 percent 
disability rating level for bilateral heel spurs; service 
connection is not at this time in effect for any ankle 
conditions including osteoarthritis of the right ankle.  
Therefore, any symptomatology clearly attributable to any 
ankle and/or heel spurs, may not here be considered in 
evaluating the bilateral flatfoot condition. 

In this case the competent medical evidence, as reflected in 
the discussion of the three VA examination reports above, 
does not show that the bilateral flatfoot is productive of 
more than moderate disability.  The competent evidence does 
not show that the bilateral flatfoot is productive of severe 
disability.  The evidence above does not show symptomatology 
consistent with marked deformity (such as pronation or 
abduction).  There was no objective evidence of swelling or 
characteristic callosities, and there were specific findings 
to the contrary.  There were findings of pain on manipulation 
and use bilaterally; however, the evidence discussed above 
does not show that the pain on manipulation was more than 
that contemplated in the criteria for the 10 percent level of 
rating. 

None of the remainder of the medical records contains any 
evidence to show that the Veteran's bilateral pes planus 
approximates criteria so as to warrant a disability rating in 
excess of 10 percent.  That is there is no evidence that the 
condition is of severe bilateral pes planus, manifested by 
marked deformity (pronation, abduction, etcetera), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities.

There were findings of moderate valgus deformity of both feet 
and very mild (two to three degrees) hallux valgus of both 
feet; and of mild hammertoes.  However, these conditions have 
not been shown to be related to the service-connected 
bilateral flatfoot.  Therefore, a separate rating for these 
conditions under 38 C.F.R. 
§ 4.72, Diagnostic Codes 5280, 5282, or 5284 is not 
warranted.  Moreover, there is no evidence of any pes cavus 
associated with the service-connected bilateral flatfoot as 
to warrant evaluation under 38 C.F.R. § 4.72, Diagnostic Code 
5278.

The Board also concludes that at this time there is not a 
medical and factual basis on which to conclude that there is 
functional loss due to pain associated with the bilateral pes 
planus that is sufficient to warrant any additional rating 
for the service-connected disability.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca, supra.  There is no indication of any 
significant decrease in range of motion or joint function 
associated with the bilateral flatfoot that is additionally 
limited by pain, fatigue, weakness, or lack of endurance 
following repetitive use.  There is no significant evidence 
of incoordination, weakened movement or excessive 
fatigability of any of the included joints examined; or of 
functional loss due to pain and the pain does not appear to 
be severe.

Additionally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. 
§ 3.321(b)(1) (2009).  The Board finds no evidence that the 
bilateral flatfoot disability markedly interfered with the 
Veteran's ability to work.  Furthermore, there is no evidence 
of exceptional or unusual circumstances, such as frequent 
hospitalizations, to suggest that the Veteran was not 
adequately compensated for his bilateral flatfoot disability 
by the regular Rating Schedule.  VAOPGCPREC 6-96. See 38 
C.F.R. § 4.1 (disability ratings are based on the average 
impairment of earning capacity). 

For all the foregoing reasons, there is no basis for staged 
rating, pursuant to Hart, supra, and the claim for a rating 
in excess of 10 percent for bilateral flatfoot disability 
must be denied.  Although the Veteran is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
if, as here, the preponderance of the evidence is against the 
claim.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).


ORDER

A disability rating in excess of 10 percent for bilateral 
flatfoot, is denied.


REMAND

In a February 2008 rating decision the RO denied service 
connection for (1) a bilateral knee disorder, (2) bilateral 
degenerative joint disease of the knees, (3) bilateral 
degenerative joint disease of the ankles, and (4) a 
depressive disorder.  In March 2008 the Veteran filed a 
timely notice of disagreement from the February 2008 rating 
decision as to all of these denials.  The RO has not issued a 
statement of the case on these matters in response.  Thus, 
because the Veteran has filed a notice of disagreement, a 
remand to the RO is necessary in order for the RO to issue a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran a statement of the 
case as to the issues of entitlement to 
service connection for (1) a bilateral 
knee disorder, (2) bilateral degenerative 
joint disease of the knees, (3) bilateral 
degenerative joint disease of the ankles, 
and (4) a depressive disorder.   The 
Veteran should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
these issues to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b) (2009).  
Thereafter, if a substantive appeal has 
been filed, the issues should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


